                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

BRYAN PERRY NELSON COVINGTON, )
                              )
         Plaintiff,           )
                              )
v.                            )                       No.:   2:19-CV-172-TAV-CRW
                              )
TERESA LAWS,                  )
ESCOBAR JARNIGAN,             )
HAMBLEN COUNTY JAIL,          )
BLOUNT COUNTY JAIL, and       )
SOUTHERN HEALTH PARTNERS,     )
                              )
         Defendants.          )


                              MEMORANDUM OPINION

       This pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 is before the

Court for screening pursuant to the Prison Litigation Reform Act (“PLRA”) [Doc. 2].

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for

relief, or seek monetary relief against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B), 1915A; Benson v. O’Brian, 179 F.3d 1014, 1015–16 (6th Cir. 1999). The

dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts

liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 . . . creates a right of action

for the vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF COMPLAINT

       A fire was started in the Hamblen County Jail on August 10, 2019, and Captain

Teresa Laws left inmates in their cells inhaling smoke “for a long period of time” before

transferring multiple inmates, including Plaintiff, to the Blount County Jail [Doc. 2 p. 3–

4]. Plaintiff requested medical treatment prior to the transfer but was denied care, and he

was transferred without his property [Id. at 4]. At the Blount County Jail, Plaintiff was

placed in punitive segregation and staff threatened to beat Plaintiff [Id.]. Plaintiff has not

been provided medical care despite making numerous requests for treatment [Id.].

III.   DISCUSSION

       A.     Medical Care

       Plaintiff alleges a denial of medical treatment at both the Hamblen County Jail and

the Blount County Jail for an unspecified medical need. He concedes, however, that he


                                               2
has “been placed on sick call” to receive medical care at the Blount County Jail [Doc. 2 p.

2].

       It is well settled that a prison authority’s deliberate indifference to an inmate’s

serious medical needs violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97,

104 (1976). But Plaintiff has not alleged any facts that would allow the Court to infer that

he has or had a serious medical need that has been left untreated. That is, he has not

identified a medical need “that has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir. 2004).

Even if the Court were to presume that Plaintiff’s alleged smoke inhalation on August 10,

2019, was the impetus for the request for medical treatment, Plaintiff fails to allege that he

has suffered any adverse effects from that event that require treatment. The Court therefore

finds that Plaintiff has neither identified a medical need indicating that he faces a

substantial risk of harm in the absence of treatment, nor plausibly alleged that any named

Defendant acted with the culpable mental state of deliberate indifference to such a medical

need. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). Accordingly, this allegation fails

to state a claim upon which relief may be granted.

       B.     Segregation

       Plaintiff also complains that he was transferred to the Blount County Jail without

his property and placed in punitive segregation without any form of hearing [Doc. 2 p. 4].

Plaintiff’s transfer does not implicate Plaintiff’s constitutional rights, as there is no liberty


                                               3
interest “in avoiding transfer to more adverse conditions of confinement.” Wilkinson v.

Austin, 545 U.S. 209, 221-22 (2005) (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)).

       However, in certain circumstances, “a liberty interest in avoiding particular

conditions of confinement may arise from state policies or regulations,” id. at 222, where

the confinement “imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Id. at 223 (quoting Sandin v. Conner, 515 U.S. 472, 484

(1995)).

       The Sixth Circuit has stated that “administrative segregations have repeatedly been

held not to involve an ‘atypical and significant’ hardship implicating a protected liberty

interest.” Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998) (citations omitted); Mackey v.

Dyke, 111 F.3d 460, 463 (6th Cir. 1997) (finding that an inmate “could not after Sandin,

argue that placement in administrative segregation is an ‘atypical and significant

hardship’”); Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (finding that mere

“placement in administrative segregation was not an atypical and significant hardship, as

intended by Sandin”). Additionally, the duration of Plaintiff’s confinement in punitive

segregation (presuming that is his current status) has not been unduly lengthy, and the

absence of a disciplinary hearing prior to his placement does not violate Plaintiff’s

constitutional rights. See McMann v. Gundy, 39 F. App’x 208, 209–10 (6th Cir. 2002)

(finding prisoner’s five-months in administrative segregation without hearing did not

implicate his due process rights). Therefore, Plaintiff’s placement in punitive segregation

does not implicate a protected interest to which due process protections attach.


                                             4
Accordingly, this allegation fails to state a claim upon which relief may be granted.

       C.     Property

       To the extent Plaintiff’s complaint alleges a random deprivation of property without

due process upon his transfer to the Blount County Jail, the Court notes that such an

allegation fails to raise a constitutional issue if the State provides a meaningful post-

deprivation remedy. See Parratt v. Taylor, 451 U.S. 527, 543 (1981), overruled on other

grounds by Daniels v. Williams, 474 U.S. 327 (1986); see also Hudson v. Palmer, 468 U.S.

517, 533 (1984) (extending Parratt’s holding to intentional deprivations of property). The

State of Tennessee provides an adequate post-deprivation remedy. See Tenn. Code Ann.

§ 9-8-301, et seq.; see also McLaughlin v. Weathers, 170 F.3d 577, 581–82 (6th Cir. 1999).

Accordingly, this allegation fails to state a claim upon which relief may be granted.

       D.     Threats

       Plaintiff contends that upon arrival at the Blount County Jail, staff warned Plaintiff

that there were no cameras at the facility, and that they would beat Plaintiff if he “tr[ied]

them” [Doc. 2 p. 4]. But Plaintiff does not allege that he has been harmed at the Blount

County Jail, and a defendant’s verbal intimidation does not raise a constitutional issue. See

Johnson v. Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (holding that allegations

of harassment and verbal abuse are insufficient to assert a claim under the Eighth

Amendment). Accordingly, this allegation fails to state a claim upon which relief may be

granted.




                                             5
IV.   CONCLUSION

      None of Plaintiff’s allegations state a claim upon which relief may be granted in this

§ 1983 action. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A. The Court CERTIFIES that any appeal from this action

would not be taken in good faith and would be totally frivolous. See Fed. R. App. P. 24.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            6
